Citation Nr: 0903688	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-36 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the claim of entitlement to service connection 
for chronic headaches should be reconsidered, and if so, 
whether the claim should be granted.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for hay fever.

4.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than February 4, 
2006, for the grant of service connection for tinnitus.

6.  Entitlement to a disability rating higher than 30 percent 
for recurrent dislocation of the right shoulder.

7.  Entitlement to a disability rating higher than 20 percent 
for recurrent dislocation of the left shoulder.

8.  Entitlement to a compensable initial disability rating 
for tinea barbae.

9.  Entitlement to a compensable initial disability rating 
for a plantar wart of the right foot.

10.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 1975 
and from March 1977 to May 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  In an unappealed July 1996 rating decision, the RO denied 
service connection for chronic headaches. 

2.  The evidence associated with the claims file subsequent 
to the July 1996 rating decision includes relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim.

3.  Chronic headaches were not present in service and are not 
etiologically related to service. 

4.  The veteran does not have sinusitis. 

5.  The veteran does not have hay fever. 

6.  The veteran does not have PTSD.

7.  No acquired psychiatric disorder was not present in 
service or within a year of discharge, and no currently 
present psychiatric disorder is etiologically related to 
service. 

8.  A claim for entitlement to service connection for 
tinnitus was not received prior to February 4, 2006.

9.  The veteran's recurrent dislocation of the right shoulder 
is associated with arthritis, but is not manifested by 
fibrous union of the humerus, non union or false joint of the 
humerus, or loss of humeral head. 

10.  The veteran's recurrent dislocation of the left shoulder 
is associated with arthritis, but is not manifested by 
fibrous union of the humerus, non union or false joint of the 
humerus, or loss of humeral head.

11.  The veteran's tinea barbae involves less than 5 percent 
of the entire body area and less than 5 percent of exposed 
areas; it has not required systemic therapy.

12.  The veteran's plantar wart of the right foot is 
currently asymptomatic.

13.  The average puretone threshold in the left ear is 44 
decibels, with speech discrimination ability of 94 percent, 
and the average puretone threshold in the right ear is 44 
decibels, with speech discrimination ability of 94 percent.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering a claim of entitlement to 
service connection for chronic headaches are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2008).

2.  Chronic headaches were not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  Sinusitis was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

4.  Hay fever was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

5.  Psychiatric disability, to include PTSD, was not incurred 
in or aggravated by active duty, nor may the incurrence or 
aggravation of a psychosis during such service be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  The criteria for an effective date prior to February 4, 
2006, for the grant of service connection for tinnitus are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

7.  The criteria for a disability rating higher than 30 
percent for recurrent dislocation of the right shoulder have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5202 (2008).

8.  The criteria for a disability rating higher than 20 
percent for recurrent dislocation of the left shoulder have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5202 (2008).

9.  The criteria for a compensable initial disability rating 
for tinea barbae have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2008).

10.  The criteria for a compensable initial disability rating 
for a plantar wart of the right foot have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2008).

11.  The criteria for a compensable initial disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

With respect to the service connection claims for headaches, 
sinusitis, hay fever, and PTSD, the originating agency 
provided the veteran with the notice required under the VCAA, 
by letter mailed in July 2005, prior to its initial 
adjudication of the claims.  Notice of the type of evidence 
necessary to establish disability ratings and effective dates 
was provided in May 2006, after the initial adjudication of 
the claims.  With respect to the specific notice provisions 
discussed by the Court in Vazquez-Flores, such notice was 
provided in July 2007 and October 2008, after the initial 
adjudication of the claims.  

Although not all notice was provided in a timely manner, the 
Board is of the opinion that the veteran has not been 
prejudiced by the failure to provide complete VCAA notice at 
an earlier time.  In this regard, the Board notes that each 
of the veteran's claims was readjudicated following the RO's 
receipt of all evidence pertinent to that claim.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of any of the claims would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  A medical 
opinion has not been obtained with respect to the service 
connection issues of headaches, sinusitis, hay fever, and 
psychiatric disability, to include PTSD.  With respect to 
PTSD, the Board notes that the record does not contain a 
diagnosis of PTSD.  Moreover, the veteran was afforded a 
mental health consultation in June 2006, at which time he 
described to the examiner traumatic events he witnessed in 
service.  However, the examiner specifically noted the 
absence of PTSD symptoms, and his final diagnoses did not 
include PTSD.  Based on the examiner's stated consideration 
of the veteran's claims and symptoms relating to PTSD, the 
Board concludes that no further examination or medical 
opinion is necessary.  

With respect to the veteran's currently diagnosed depression 
and dysthymia, the Board notes that there is no injury or 
disease in service to which these current diagnoses may be 
related.  Accordingly, a nexus opinion is not necessary to 
reach a decision on the claim.  

With respect to sinusitis and hay fever, there is no current 
diagnosis or diagnosis in service.  While the veteran was 
treated in service for sinus pain, he was specifically 
evaluated for and found not to have sinusitis.  While the 
veteran has a current diagnosis of chronic headaches, and was 
treated in service for a complaint of headaches, that in-
service complaint was specifically attributed to an episode 
of the flu, and not operation of heavy machinery, and/or 
exposure to loud gunfire, as the veteran has contended post 
service.  The Board therefore finds that a nexus opinion is 
not necessary as there is no reasonable possibility of a 
relationship between the in-service complaint and the current 
disability.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection-Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or anytime after December 31, 1946, 
and psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Reconsideration

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  Such records include, 
but are not limited to: (i) Service records that are related 
to a claimed in-service event, injury, or disease, regardless 
of whether such records mention the veteran by name; (ii) 
Additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records; and (iii) Declassified 
records that could not have been obtained because the records 
were classified when VA decided the claim.  38 C.F.R. § 3.156 
(c).  

Paragraph (c)(1) of this section does not apply to records 
that VA could not have obtained when it decided the claim 
because the records did not exist when VA decided the claim, 
or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.  
38 C.F.R. § 3.156(c)(2).



Service Connection-PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2008).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service 
connection claims, the date will be the day after separation 
from service or date entitlement arose, if the claim is 
received within one year of separation from service, 
otherwise the general rule applies.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Evaluation of Service-Connected Disability

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2008).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2008).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  According to this regulation, it is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss, with 
respect to these elements.  In addition, the regulations 
state that the functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Reconsideration-Headaches

Although the RO adjudicated the claim for service connection 
for headaches on the merits, the Board must first examine 
whether the evidence warrants reconsideration of the claim 
because this is a jurisdictional matter.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

Here, at the time of the July 1996 decision, the RO had not 
yet obtained the veteran's service treatment records.  Those 
records were subsequently obtained and considered in 
conjunction with the claim that is currently on appeal.  As 
such, reconsideration of the claim is in order.  

Service Connection-Headaches, Sinusitis, Hay Fever

Service treatment records show that the veteran was seen for 
complaint of headaches related to the flu, and that he was 
seen for complaint of sinus tenderness.  They do not show 
that he was found to have chronic headaches or sinusitis.  
Indeed, a sinus series was conducted, with the resulting 
finding that there was no evidence of acute or chronic 
sinusitis.  Service records do not show any complaint or 
diagnosis of hay fever.  The reports of examination for 
discharge in July 1975 and March 1984 show that the veteran's 
head, nose, and sinuses were normal on clinical evaluation.  

There is no post-service diagnosis of sinusitis or hay fever.  

It is now well-settled law that in order to be considered for 
service connection, a current disability is a prerequisite.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  

The veteran is not competent to provide a diagnosis of 
sinusitis or hay fever, although he is competent to describe 
his symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, symptoms alone, without a finding 
of an underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The Board therefore believes that the claims of entitlement 
to service connection sinusitis and hay fever must fail on 
that basis.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

With respect to headaches, on VA examination in July 1995, 
the veteran was diagnosed with chronic headaches secondary to 
mixed component with tensional headaches and cluster 
headaches.  However, there is no medical opinion that 
purports to relate the current diagnosis to the veteran's 
military service.  The occurrence of headaches in service was 
specifically related to an episode of the flu, and not to 
operation of construction equipment, as the veteran contends.  
Also significant, the current diagnosis comes more than 10 
years after discharge.  

In essence, the evidence of a nexus between the veteran's 
current chronic headaches and his military service is limited 
to the veteran's own statements.  This is not competent 
evidence of the alleged nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu, 2 Vet. App. at 494.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

Service Connection- Psychiatric Disability

The veteran maintains that he has PTSD due to traumatic 
events in service.  However, the record does not contain a 
competent diagnosis of PTSD.  As set out above, such a 
diagnosis is a basic requirement under 38 C.F.R. § 3.304 (f).  
To the extent that the veteran contends that he has PTSD, it 
is well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis.  See Espiritu, 2 Vet. 
App. at 494-5; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In sum, the competent medical evidence of record supports the 
conclusion that the veteran does not have PTSD.  In the 
absence of competent evidence of the claimed disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin, 155 F.3d 1353 
[service connection cannot be granted if the claimed 
disability does not exist].

The Board has also considered whether the current diagnoses 
of depression and dysthymia are related to service.  However, 
the Board finds that they are not.  

Service treatment records contain no diagnosis of any 
psychiatric disorder.  The reports of examination for 
discharge in July 1975 and March 1984 show that the veteran 
was found to be psychiatrically normal on clinical 
evaluation.  Indeed, mental status evaluations conducted in 
August 1983, and in March 1984, just prior to his discharge, 
showed that the veteran met retention requirements.  

After service, the first indication of treatment for 
psychiatric complaints does not appear until 2006, more than 
20 years after discharge.  Moreover, there is no medical 
opinion of record that purports to relate a psychiatric 
diagnosis to the veteran's military service.  

In essence, the evidence of a nexus between the veteran's 
current depression and dysthymia and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu, 2 Vet. App. at 
494.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.

Effective Date-Tinnitus

The veteran is seeking an earlier effective date for the 
grant of service connection for tinnitus.  Specifically, he 
is seeking an effective date in May 2005, corresponding to 
the filing of a VA Form 21-526.  

As set out above, a formal or informal claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  A claim, whether formal 
or informal, must identify the benefit sought.  

Here, the VA Form 21-526 received on May 24, 2005, does not 
identify tinnitus either directly (by name) or indirectly (by 
symptomatology).  The veteran listed "[h]earing" in the 
list of disabilities being claimed, and stated in the remarks 
that, "[f]rom [a lot] of [g]un [f]iring, I [l]ost some 
[h]earing."  The veteran did not mention ringing or buzzing 
or any perception of sounds consistent with tinnitus.  The 
first reference in the record to symptomatology consistent 
with tinnitus does not appear until the February 2006 VA 
audiology examination.  Accordingly, as the veteran did not 
identify the benefit sought until the February 2006 
examination, that report serves as the date of claim.  

For service connection claims, the effective date will be the 
day after separation from service or date entitlement arose, 
if the claim is received within one year of separation from 
service, otherwise the general rule applies.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Here, the claim 
was not received within a year of separation.  The general 
rule establishes the effective date as the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Assuming for 
purposes of discussion that entitlement arose in service, as 
the veteran contends, the effective date cannot be earlier 
than the date of receipt of claim, which is the later of the 
two dates.  Accordingly, February 4, 2006, is the appropriate 
effective date for the grant of service connection for 
tinnitus.  


Disability Evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

A.  Shoulder Evaluations

Service connection for recurrent dislocation of the shoulders 
was granted in June 2006.  The current claims for increased 
ratings were received in June 2007.  The veteran is currently 
assigned a 30 percent rating for his right (major) shoulder 
and a 20 percent rating for his left (minor) shoulder under 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  That code has not 
been amended during the period on appeal.  Under that code, 
the 30 percent rating represents the maximum rating available 
for recurrent dislocation of the major arm, and the 20 
percent rating represents the maximum rating available for 
recurrent dislocation of the minor arm.  That code does 
authorize higher ratings for impairment of the humerus, if 
there is fibrous union of the humerus, non union or false 
joint of the humerus, or loss of humeral head (flail 
shoulder).  

Upon review of the evidence, there appears to be no support 
for higher ratings under Diagnostic Code 5202.  In 
particular, the evidence does not demonstrate or suggest 
fibrous union or non union of the humerus, or loss of humeral 
head.  On VA examination in May 2006, the examiner found no 
loss of bone.  

The Board has considered whether a higher rating is available 
under another diagnostic code; however, the only codes which 
provide higher ratings than are currently assigned are 
Diagnostic Codes 5200 and 5201, which rate on the basis of 
ankylosis and limitation of motion.  The veteran does not 
have ankylosis of either shoulder as demonstrated throughout 
the medical evidence.  Under Diagnostic Code 5201, a 20 
percent rating is warranted for limitation of the motion of 
the minor arm to midway between the side and shoulder level 
and a 30 percent rating is authorized for limitation of 
motion of the minor arm to 25 degrees from the side.  A 30 
percent rating is authorized for limitation of motion of the 
major arm to midway between the side and shoulder level and a 
40 percent rating is warranted for limitation of motion of 
the major arm to 25 degrees from the side.  

On VA examination in June 2006, the veteran had forward 
flexion of the right shoulder from 0 to 120 degrees with pain 
from 110 to 120.  Abduction was to 90 degrees with pain 
beginning at 90 degrees.  External and internal rotation was 
to 90 degrees without pain.  On the left, forward flexion, 
abduction, external and internal rotation were all measured 
to 90 degrees with onset of pain at 90 degrees for flexion 
and abduction.  

Similarly, on VA examination in July 2007, the veteran had 
abduction from 0 to 90 degrees, bilaterally, and flexion from 
0 to 90 degrees, bilaterally.  He felt pain, both on 
abduction and flexion, more in the left shoulder than the 
right shoulder.  However, no additional range of motion was 
lost due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.  

Based on the evidence pertinent to the period on appeal, the 
criteria for a rating higher than 30 percent for the right 
arm, or higher than 20 percent for the left arm, are not more 
nearly approximated.  

The Board has considered whether there is any other schedular 
basis for granting these claims but has found none.  The 
Board specifically notes that a separate compensable rating 
is not warranted on the basis of arthritis or limitation of 
motion.  In this regard, the Board notes that the evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 does not 
preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The currently 
assigned ratings contemplate guarding of all arm movements, 
symptomatology that is not separate and distinct from that 
contemplated under the diagnostic codes for rating arthritis 
and limitation of motion.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

In conclusion, a preponderance of the evidence is against 
these claims.

B.  Tinea Barbae Evaluation

Service connection for tinea barbae was granted in an August 
2007 rating decision.  The veteran appealed the 
noncompensable initial disability rating.  The veteran's 
tinea barbae is assigned a noncompensable rating under 38 
C.F.R. § 4.118, Diagnostic Code 7813, which directs to rate 
by analogy to the Diagnostic Codes for scars or Diagnostic 
Code 7806, depending on the predominant disability.  Under 
Diagnostic Code 7806, a noncompensable rating is assigned 
where less than 5 percent of the entire body or less than 5 
percent of exposed areas are affected, and no more than 
topical therapy has been required during the past 12-month 
period.  The next higher 10 percent rating is available where 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas are affected, or if intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past 12-month period.  

The Board notes that the veteran's tinea barbae only involves 
exposed surfaces.  On VA examination in June 2007, the 
examiner found that the condition involved approximately 1 
percent of the exposed areas.  Accordingly, a compensable 
rating is clearly not supported under that code.  

The Board has also considered whether a rating on the basis 
of scars is appropriate.  However, the June 2007 examiner 
found that there were no disfiguring scars, and that the 
veteran's symptomatology consisted of several erythematous 
plaques on the underside of the neck.  A September 2006 
dermatological consultation noted sharply marginated 
asymmetrical plaques involving the beard area on the face.  
Although in June 2007, there was some scaring on the cheeks, 
the examiner attributed this to childhood acne.  Therefore, 
the Board concludes that Diagnostic Code 7806 (dermatitis or 
eczema) is the most appropriate in light of the anatomical 
localization, symptomatology and functions affected.  

In sum, the symptomatology demonstrated on examination most 
closely approximates the criteria for the noncompensable 
level.  Accordingly, a compensable disability rating for 
tinea barbae is not in order.  

C.  Plantar Wart Evaluation

Service connection for a plantar wart of the right foot was 
granted in an April 2006 decision.  The veteran appealed the 
noncompensable initial disability rating.  The veteran's 
plantar wart is assigned a noncompensable rating under 38 
C.F.R. § 4.118, Diagnostic Code 7819, which directs to rate 
by analogy to the Diagnostic Codes for scars.  Diagnostic 
Codes 7800-7805.  

At the time of a December 2005 VA foot examination, the 
veteran's plantar wart was asymptomatic except for a 1 cm 
area of slightly darker color.  There were no evidence of 
abnormal weight bearing, no painful motion, no pain on 
manipulation, no edema, no weakness, no instability, no 
tenderness, and no functional limitation on walking or 
standing.  

Diagnostic Code 7800 applies to disfigurement of the head, 
face, or neck, and does not apply to this case.  

Based on the December 2005 examination report, the Board 
finds that a compensable rating is not warranted under 
Diagnostic Code 7801, as the wart is not deep, does not cause 
limited motion, and does not exceed 6 square inches.  

A compensable rating is not warranted under Diagnostic Code 
7802 as the wart does not cover an area of 144 square inches 
or greater.  

A compensable rating is not warranted under Diagnostic Code 
7803 as the wart is not unstable.  

A compensable rating is not warranted under Diagnostic Code 
7804 as the wart is not painful.  

A compensable rating is not warranted under Diagnostic Code 
7805 as the wart does not cause limitation of function of any 
part.  

At his October 2008 hearing, the veteran stated that when the 
wart is active, it is painful.  However, he did not suggest 
at the hearing that the wart was currently active, or that 
his condition was changed from the December 2005 examination.  
He stated that he did not seek treatment for the wart even 
when active, but shaved it off himself.  Based on the 
veteran's statements, there is no indication that the 
condition has changed since last examination, or that another 
examination is necessary.  The Board concludes that the 
criteria for a compensable rating are not met.  

D.  Hearing Loss Evaluation

Service connection for hearing loss was granted in an April 
2006 decision.  The veteran appealed the noncompensable 
initial disability rating.  

On VA examination in February 2006, the following puretone 
thresholds were recorded: 

Hertz (Hz)	1000	2000	3000	4000	|Average  
Right (dB)	25	40	55	55	|44 
Left (dB) 	25	45	50	50	|44 

Speech audiometry results for the April 2006 examination show 
speech recognition ability of 94 percent in the right ear and 
of 94 percent in the left ear.  Applying these values to the 
rating criteria results in a numeric designation of level I 
in the right ear and level I in the left ear.  See 38 C.F.R. 
§§ 4.85, Table VI. 

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.  That is, the combination of level I in the better 
ear with level I in the poorer ear results in a 
noncompensable rating.

The Board acknowledges that the April 2006 examiner described 
the veteran's hearing loss as normal to "moderately severe," 
however, use of terminology such as "moderately severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of the issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  Indeed, the 
rating criteria provide no indication that "moderately 
severe" hearing loss corresponds to any particular rating.  
The Rating Schedule, which has been described above, makes it 
clear that compensation may be awarded only when a veteran's 
hearing meets specific enumerated levels.  In light of the 
unambiguous measurements provided by the other examiners, the 
description of the veteran's level of hearing impairment as 
"moderately severe," offered as it was without reference to 
the framework of the rating criteria, is not persuasive 
evidence.   
 
The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected hearing loss 
symptomatology.  There is no reason whatsoever to doubt any 
of the statements offered by the veteran or in his behalf.  
However, in establishing a disability rating, the Board is 
constrained by the confines of the rating schedule.  See 
Lendenman, supra.  Indeed, as noted above, the Board's 
consideration of factors outside of the rating criteria 
provided by the regulations is error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  For these 
reasons, the Board believes that the objective evidence of 
record outweighs the veteran's statements with respect to the 
severity of his hearing loss.   
 
In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a compensable 
disability rating are not met.  

E.  Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for any of the 
service-connected disabilities and that the manifestations of 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from any of the service-
connected disabilities would be in excess of that 
contemplated by the assigned ratings.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Reconsideration of the claim of entitlement to service 
connection for chronic headaches is granted.

Entitlement to service connection for chronic headaches is 
denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for hay fever is denied.

Entitlement to service connection for psychiatric disability, 
to include PTSD, is denied.

Entitlement to an effective date earlier than February 4, 
2006, for the grant of service connection for tinnitus is 
denied.

Entitlement to a disability rating higher than 30 percent for 
recurrent dislocation of the right shoulder is denied.  

Entitlement to a disability rating higher than 20 percent for 
recurrent dislocation of the left shoulder is denied. 

Entitlement to a compensable initial disability rating for 
tinea barbae is denied.

Entitlement to a compensable initial disability rating for a 
plantar wart of the right foot is denied.

Entitlement to a compensable initial disability rating for 
bilateral hearing loss is denied.

______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


